Citation Nr: 0025576	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-43 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.  

2. Entitlement to a compensable rating for bilateral 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1991 to 
June 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1994 rating decision, 
in which the RO, inter alia, denied the veteran's claim for 
service connection for a cervical sprain, and granted his 
claim for service connection for bilateral patellofemoral 
syndrome.  The RO determined the disorder to be 
noncompensable, effective from June 1994.  The veteran filed 
an NOD in September 1994, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal in October 
1994.  In December 1994, the veteran testified before a 
Hearing Officer at the VARO in Wilkes-Barre.  Supplemental 
statements of the case (SSOC) were issued in March 1995 and 
July 2000.  

Additionally, the Board notes that, in a September 2000 
Appellant's Brief, the veteran's representative requested 
that the veteran be considered for service connection for 
arthritis.  While not in appellate status, the issue is 
referred to the RO for development as is deemed warranted.  






FINDINGS OF FACT

1. Service medical records reflect the veteran's treatment 
for cervical sprains.  

2. VA examination reports, dated in June 1994 and June 2000, 
note diagnoses of cervical sprain by history and chronic 
cervical sprain, respectively.  

3. Competent lay and medical evidence has been submitted to 
establish a well-grounded claim for service connection for 
a cervical spine disorder. 

4. On VA examination in June 1997, the examiner reported that 
there was no clinical or X-ray evidence of abnormalities 
associated with the veteran's knees, and he opined that 
the knee disorder had cleared, given the lack of marked 
crepitation or accumulation of fluid in the knee joints.  

5. Post-service medical evidence does not reflect any 
objective medical findings of a bilateral knee disability.  


CONCLUSIONS OF LAW

1. The veteran has submitted a well-grounded claim for 
service connection for a cervical spine disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for a compensable evaluation for bilateral 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that in August 1990, he was medically examined for purposes 
of enlistment in the U.S. Air Force.  On clinical evaluation, 
no complaints or findings were noted with respect to any pain 
or disorder of the cervical spine.  Thereafter, in August 
1992, a clinical record noted the veteran's complaint of left 
neck stiffness.  The stiffness was reported as being better 
then it had been the previous day.  The veteran was noted to 
be suffering from a viral illness.  The following month, 
September 1992, the veteran was treated for neck pain.  He 
reported that he had awakened with the pain, had had it for 
two weeks, and that it was not related to any trauma or 
sports-related injury.  On clinical evaluation, there were 
increased neck nodules reported, with tenderness at C1-2 and 
C3-4.  The examiner's diagnosis was viral upper respiratory 
infection; in addition to cervical, thoracic, and lumbar 
sprain.  

In October 1992, the veteran sought treatment for neck and 
back pain.  He reported his neck and back had been stiff for 
one day.  Clinical evaluation revealed tenderness at C1-2 and 
C3-4, as well as T2-T5.  The examiner's diagnosis was 
cervical and thoracic spine sprain.  An associated Physical 
Profile Serial Report, dated that same month, October 1992, 
indicated that the veteran suffered from a neck and back 
sprain.  In a May 1993 clinical record, the veteran was noted 
to suffer from a thoracic and lumbosacral sprain.  The 
cervical spine was noted to be "ok".  In September 1993, 
the veteran complained of cervical spine pain, which had been 
occurring for one week.  He reported not having occurred any 
trauma.  On clinical evaluation, there was tenderness at C1-2 
and C7-T1.  The examiner's diagnosis was cervical spine 
sprain.  Treatment included moist heat and neck exercises.  

In June 1994, following his release from active service, the 
veteran filed claims, inter alia, for neck pain and bilateral 
knee pain.  In July 1994, the veteran was medically examined 
for VA purposes.  With respect to his knees, the veteran 
reported that he could not stand more than one hour, or walk 
more than two blocks due to pain.  On clinical evaluation, 
there was no swelling or deformity, and the veteran's knees 
exhibited a full range of motion (0-140 degrees).  The 
examiner's impression was patellofemoral syndrome, by 
history.  With respect to his neck, the veteran reported 
episodic cervical pain, with certain activities, such as 
rapid movements to the right or left.  On clinical 
evaluation, flexion and extension were to 30 degrees, left 
and lateral flexion to 40 degrees, left and lateral rotation 
to 55 degrees.  The diagnosis was cervical sprain by history.  

Thereafter, the veteran submitted to the RO a VA Form 21-4138 
(Statement in Support of Claim), also dated in June 1994.  He 
reported that while in service he had worked as a parachute 
packer, and in doing so, he had been required to use his 
knees to get the chute in its bag.  This, the veteran noted, 
had required him to jump and slam his knees on the parachute.  
He also indicated that he could not stand or walk for long 
periods of time, and that he suffered from shooting pains 
through the sides of his knees and straight down the knee 
cap.  He also reported suffering from back pain.  

In November 1994, the RO received VA Medical Center (VAMC) 
Wilkes-Barre medical records, dated from July 1994 to October 
1994.  In particular, these records reflected complaints and 
findings of bilateral knee pain.  

In December 1994, the veteran testified before a Hearing 
Officer at the VARO in Wilkes-Barre.  He reported that while 
in the military, he had worked as a parachute fabrication 
specialist.  The veteran indicated that the parachute was 
packed into a can, and that he would have to jump on it using 
both his feet and knees to get the parachute to fit.  In 
addition, he testified that he had received treatment for his 
neck and back minimally 10 times while in service, and that 
he had also received physical therapy.  The veteran stated 
that he had been told by Air Force doctors that he suffered 
from a track knee problem and also had a tilt in his knee 
cap.  Furthermore, he reported that he was currently being 
examined to determine if he suffered from Reiter's syndrome.  
The veteran testified that a rheumatologist at the VA Medical 
Center believed that the syndrome could possibly be the root 
cause of the veteran's joint pain.  In describing his 
symptoms, the veteran indicated that he suffered from 
bilateral knee pain, and his knees occasionally exhibited 
instability.  With respect to his neck, the veteran 
complained of morning stiffness, along with a limited range 
of motion.  

In March 1995, the RO received VAMC Wilkes-Barre medical 
records, dated from August 1994 to February 1995.  These 
records reflected the veteran's continued complaints and 
treatment for bilateral knee pain.  In April 1995, the RO 
received VAMC Wilkes-Barre medical records, dated from July 
1994 to February 1995.  In particular, radiographic studies 
of the veteran's knees and cervical spine, both in July 1994, 
were reported normal.  

In September 1995, the veteran was medically examined for VA 
purposes.  He complained of chronic pain in his knees and 
cervical spine.  On clinical evaluation, the veteran's knee 
flexed to 140 degrees.  A radiographic study of the knees 
bilaterally was normal.  In addition, the veteran's cervical 
spine flexed to 25 degrees, hyperextended to 25 degrees, left 
and lateral flexed to 30 degrees and exhibited left and 
lateral rotation to 45 degrees.  The examiner noted that it 
was impossible to make a diagnosis of Reiter's syndrome.  

Thereafter, the RO received VAMC Wilkes-Barre medical 
records, dated from September 1995 to December 1995.  In 
particular, these records noted the veteran having undergone 
a VA examination in October 1995.  He complained of pain 
throughout his joints, and the examiner's impression noted 
"L knee old [fracture] of the patella or [questionable] 
bipartite".  The veteran subsequently underwent an 
associated rheumatology examination that same month.  On 
clinical evaluation, the veteran's upper and lower 
extremities were noted to have a full range of motion.  The 
examiner's assessment included history of chronic 
arthralgias, history of knee effusion with no active joint 
inflammation on examination, and multiple fibromyelalgia.  

In June 1997, the veteran was medically examined for VA 
purposes.  The examiner noted past examination findings being 
normal, and that the veteran was currently working in a 
hardware store which required him to walk a great deal.  The 
veteran indicated that he put up with soreness, and that it 
was situated in the front of both knees, and also on each 
side of each knee at the joint line level.  On clinical 
evaluation, the veteran walked normally, and there was no 
evidence of joint effusion, swelling, or redness.  Range of 
motion of the veteran's knees was normal.  In addition, there 
was no evidence of crepitation or instability in either knee, 
and the patella tracked in a normal fashion.  The examiner 
noted the veteran's complaints of tenderness in his knees, 
but indicated that there was no objective evidence to support 
this finding.  Radiographic studies of the knees was normal.  

In his summary, the examiner noted that there was no physical 
or X-ray evidence of abnormalities associated with either of 
the veteran's knees.  He reported that the prior diagnosis of 
patellofemoral syndrome was based purely on subjective 
complaints.  In his opinion, the condition had cleared, given 
the lack of marked crepitation or accumulation of fluid in 
the knee joints.  Therefore, the examiner opined, the 
condition had healed, given that there were no current 
findings to support the diagnosis.  

In June 2000, the veteran was again medically examined for VA 
purposes.  The examiner noted that the veteran had no direct 
injury to either his neck or knees.  He was currently working 
as a software engineer.  The veteran reported that his knees 
hurt off and on, but that his neck bothered him all the time.  
He was able to engage in strenuous activities such as tennis 
and basketball, but had to ice his knees after these 
activities.  On clinical evaluation, the veteran's knees were 
reported as looking normal, with a full range of motion.  The 
veteran's cervical spine demonstrated forward flexion to 50 
degrees, extension to 20 degrees, and lateral flexion to both 
the right and left of 30 degrees.  The examiner's diagnosis 
was bilateral patellofemoral syndrome and chronic neck 
sprain.  In addition, the examiner noted that with strenuous 
activity, there was no increased weakness, fatigability, 
incoordination, laxity, or subluxation.  



II.  Analysis

a.  Service Connection

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

In this instance, as noted above, the record documents that 
the veteran suffered from cervical sprains in service.  No 
separation medical examination is of record.  One month after 
service, he was medically examined for VA purposes and 
diagnosed with a cervical sprain by history.  While the 
record does not document that the veteran has received 
treatment for his neck or cervical spine, he has complained 
of episodic pain, in particular, following activity.  On VA 
examination in June 2000, the veteran was diagnosed to have 
chronic cervical sprain.  

The Board recognizes that the Court has made it clear that a 
physician's statement which essentially recounts generic 
principles about the etiology of a claimed disorder is 
insufficient to well ground a claim, or to support reopening 
a claim, because what is needed is medical opinion evidence 
specifically relating the individual claimant's condition to 
service.  See Sacks v. West, 11 Vet.App. 314 (1998); 
Beausoleil v. Brown, 8 Vet.App. 459 (1996).  We note however 
that, the use of cautious or equivocal language does not 
always express inconclusiveness in a doctor's opinion as to 
etiology.  See Lee v. Brown, 10 Vet.App. 336, 339 (1997), 
holding that "an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words."  

Additionally, the Board is cognizant that a "sprain" is 
defined as "Trauma to a joint that causes pain and 
disability depending upon degree of injury to ligaments."  
Signs of a sprain are rapid swelling, heat, and disability, 
as well as oftentimes discoloration and limitation of 
function.  See Taber's Cyclopedic Medical Dictionary, 15th 
edition, at 1611 (1985).  Thus, the Board finds that, a 
sprain does warrant possible consideration as a disability.  
Furthermore, in this instance, the veteran's cervical sprain 
has been reported as chronic.

Thus, given the veteran's service medical history of 
treatment for cervical sprains, his complaints of neck pain 
on VA examination immediately following service, and the low 
evidentiary threshold for establishing a well-grounded claim, 
we find the veteran has submitted a well-grounded claim for 
service connection for a cervical spine disorder.  In so 
finding, the Board notes there is evidence of what appears to 
be a current disability; lay evidence of in-service 
occurrence of an injury; and medical evidence, however 
inconclusive, relating the veteran's disability to service.  
This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted based on a merits analysis of 
the claim.  

b.  Compensable Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
knee disorder is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's bilateral knee disorder has assigned to it a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257 (1999).  Under this code, for impairment of 
the knee, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating, moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating, and a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability.  

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5258, a 20 percent evaluation is warranted when 
there is dislocation of semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
This is the highest rating under this Code.  Under DC 5259, 
when there is removal of semilunar cartilage, and the 
veteran's knee is symptomatic, a 10 percent rating is 
warranted.  This is the highest rating under this Code.  

Under DC 5260, limitation of flexion of the leg to 15 degrees 
is rated 30 percent disabling, flexion limited to 30 degrees 
is rated as 20 percent disabling, and flexion limited to 45 
degrees is rated as 10 percent disabling.  Flexion limited to 
60 degrees is rated non-compensably disabling.  

Under DC 5261, a non-compensable evaluation is assigned when 
extension of the leg is limited to 5 degrees.  Limitation of 
extension of the leg to 10 degrees is rated as 10 percent 
disabling, extension limited to 15 degrees is rated as 20 
percent disabling, and extension limited to 20 degrees is 
rated as 30 percent disabling.  Limitation of extension of 
the leg to 30 degrees is rated as 40 percent disabling, and 
extension of the leg limited to 45 degrees, is considered 50 
percent disabling.  

Under DC 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace warrants a 40 percent evaluation.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation, and with 
moderate knee or ankle disability warrants a 20 percent 
evaluation.  With slight knee or ankle disability, a 10 
percent rating is warranted.  

In reviewing the evidence of record, we note that the veteran 
has complained of chronic pain in his knees.  The pain 
reportedly comes and goes, and the veteran is able to compete 
in strenuous activities, although he is required to ice his 
knees afterwards.  Reports of VA examination reflect no 
objective medical findings to support the veteran's 
complaints of pain.  There has been consistently shown a 
normal range of motion of the knees bilaterally, with no 
effusion or instability.  Radiographic studies have been 
normal.  Of particular significance, the VA examiner in June 
1997 indicated that in his opinion, the veteran's knee 
condition had cleared and healed, given the lack of marked 
crepitation or accumulation of fluid in the knee joints, or 
other objective medical findings to support the diagnosis of 
patellofemoral syndrome.  Again, on VA examination in June 
2000, no clinical evidence of knee disability was identified, 
and the veteran's knee examination was within normal limits.  

Thus, the Board finds that a preponderance of the evidence 
does not support a compensable rating for the veteran's 
service-connected bilateral knee disorder, given the reported 
clinical findings on VA examinations.  There is a lack of 
objective medical evidence reflecting a current knee 
disability.  Furthermore, we note that the medical evidence 
of record does not reflect ankylosis of the knees, 
dislocation or removal of semilunar cartilage, limitation of 
flexion or extension, nonunion of the tibia or fibula, or 
genu recurvatum (hyperextension of the knee joint).  Thus, 
the veteran does not warrant a compensable evaluation under 
DC's 5256-5262.  

In addition, the Board has considered the applicability of 
the precedential judicial decision in DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the U.S. Court of Appeals 
for Veterans Claims held that a particular diagnostic code 
which rates on the basis of range of motion must be applied 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, as to additional 
factors affecting limitation of motion.  However, evaluation 
under DC 5257, is not predicated on loss of range of motion, 
and thus 38 C.F.R. §§ 4.40, 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  
Moreover, the VA examiner in June 2000 opined that with 
strenuous activity, there was no increased weakness, 
fatigability, incoordination, laxity, or subluxation.  Thus, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of an increased rating for the veteran's left knee 
disability.  

Furthermore, the Board has also considered the veteran's 
appeal under VAOPGCPREC 23-97 (July 1, 1997), in which it was 
held that, when a claimant has a disability rating under DC 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero percent rating under DC 5260 or DC 5261, a 
separate rating is available under DC 5003 or DC 5010.  We 
note that a zero percent rating under DC 5260 would require a 
showing of flexion limited to 60 degrees, and under DC 5261 a 
showing of extension limited to 5 degrees.  In this instance, 
the record does not reflect X-ray evidence of arthritis in 
the veteran's knees.  Additionally, the knees exhibited a 
normal range of motion bilaterally on examination.  Therefore 
a separate, additional rating under DC 5003 or DC 5010 is not 
applicable here.  

On the foregoing record, the Board concludes the criteria for 
a compensable rating for the veteran's bilateral knee 
disability are not met.  In reaching this decision, we have 
considered the potential application of the other various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's condition as required by Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disability has not caused marked interference with employment 
or necessitated frequent hospitalization.  The veteran has 
reported pain in his knees, but has not indicated an 
inability to complete tasks or that he has been absent from 
work because of this claimed disability.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).  

Finally, the Board also recognizes that the Court of Appeals 
for Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for a bilateral knee disorder 
in June 1994.  Upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the 
veteran's claim for service connection, has his bilateral 
knee disorder been more disabling than as currently rated 
under the present decision.  


ORDER

1. To the extent the Board has determined that the veteran's 
claim for service connection for a cervical spine disorder 
is well grounded, the appeal is granted.  

2. Entitlement to a compensable rating for a bilateral knee 
disorder is denied.  


REMAND

As noted above, the Board finds the veteran has submitted a 
well-grounded claim for service connection for a cervical 
spine disorder.  In this respect, we believe the veteran 
should undergo an additional VA medical evaluation so a more 
specific determination can be made as to the "chronic neck 
sprain" diagnosed in June 2000.  In particular, the examiner 
should set forth the specific impairment present, if any, and 
whether it is related to the veteran's active service period.  

Therefore, while the Board regrets the delay, this case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran since June 
2000 for a neck disorder.  The RO 
should request that the veteran 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, and any additional 
VA medical records not already on file 
which may exist, and incorporate them 
into the claims folder.  

2. The veteran should then be scheduled 
for a VA examination to evaluate the 
nature, extent, and etiology of his 
cervical spine sprain.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  The 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses with respect to the 
veteran's neck.  In particular, the 
examiner should discuss whether or not 
the veteran has a chronic, disabling 
condition of the neck, and if so, the 
extent of such disability.  In 
addition, the examiner should indicate 
whether it is at least as likely as 
not that any current cervical spine 
disability identified is related to 
service.  All opinions expressed 
should refer to pertinent clinic 
evidence.  

3. The RO should then adjudicate the 
veteran's claim for service connection 
for a cervical sprain, on its merits, 
considering all the evidence of 
record.  If the adjudicative action 
concerning the veteran's claim remains 
adverse to the veteran in any aspect, 
he and his accredited representative 
should be furnished an (SSOC) and 
given an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

